Citation Nr: 1213590	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-33 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for an anxiety disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder (claimed as lumbosacral strain).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for splenectomy.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection and left upper quadrant scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1964 and from March 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February 2007 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By the February 2007 rating decision, the RO denied the leg, low back, knee, splenectomy, and 38 U.S.C.A. § 1151 claims.  The subsequent March 2008 rating decision denied the Veteran's anxiety disorder, sleep apnea, hypertension, and PTSD claims.

With respect to the Veteran's low back claim, the Board notes that the RO appears to have made an implicit determination that new and material evidence has been received to reopen this previously denied claim in that it only adjudicated the merits of the underlying service connection claim; i.e., the RO did not address whether new and material evidence had been received to reopen the claim.  The Board notes the Veteran contended that his claimed lumbosacral strain was a different disability from that addressed in the prior denials because it was a muscle condition, and the prior decisions focused on degenerative disc disease and residuals of lumbar spine surgeries.  Nevertheless, the wording of these decisions makes it clear that the denials were intended to apply to all current low back disabilities.  Moreover, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at hearings before personnel at the RO in October 2008, and before the undersigned Veterans Law Judge in September 2010.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's low back and PTSD claims.  However, for the reasons addressed in the REMAND portion of the decision below, further development is required for resolution of the underlying service connection claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the Veteran also initiated an appeal to a June 2009 rating decision regarding the initial ratings of 10 percent assigned for diabetic peripheral neuropathy of the right and left lower extremities.  However, a review of the documents assembled for the Board's review does not reflect that a timely Substantive Appeal was filed following the promulgation of a Statement of the Case (SOC) on these issues in June 2010.  Moreover, the Veteran has not contended that these issues are on appeal, to include at his September 2010 Board hearing.  Consequently, the Board does not have jurisdiction to address these issues.  See 38 C.F.R. §§ 20.200, 20.302 (2011).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  At his September 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the claims of service connection for a bilateral leg disorder, anxiety disorder, sleep apnea, and hypertension.

3.  Service connection was previously for a low back disorder by Board decisions dated in August 1979, April 1984, February 1992, and January 1999.  

4.  Service connection was previously denied for both knees by a November 1994 rating decision.  That denial was upheld by the January 1999 Board decision.

5.  Service connection was previously denied for splenectomy by an April 2002 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

6.  Service connection was previously denied for PTSD by a June 2004 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

7.  Although the evidence received since the last prior denials of service connection for the knees and splenectomy were not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate any of these claims, is cumulative and redundant of the evidence of record at the time of the respective last prior final denial, and does not raise a reasonable possibility of substantiating any of these claims.

8.  The evidence received since the last prior denial of service connection for a low back disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

9.  The evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

10.  The record reflects the Veteran developed a staph infection following hernia surgery at the VA in 2003, and has a residual scar as a result thereof.

11.  The staph infection and residual scarring was not the result of carelessness, negligence, lack of proper skill, error in judgment, lack or appropriate supervision, or a similar instance of fault on the part of VA treatment providers, or an event not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a right leg disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a left leg disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the claim of entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

6.  New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

7.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a right knee disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).

8.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a left knee disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).

9.  New and material evidence not having been received to reopen the claim of entitlement to service connection for splenectomy, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).

10.  New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

11.  The criteria for compensation under 38 U.S.C.A. § 1151 for staph infection and left upper quadrant scar are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As detailed below, the Veteran has withdrawn his appeal regarding the claims of service connection for bilateral leg disorder, anxiety disorder, sleep apnea, and hypertension.  Further, the Board finds that new and material evidence has been received to reopen the Veteran's back and PTSD claims.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

Regarding the knee, splenectomy, and 38 U.S.C.A. § 1151 claims, the Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in July and August 2006, both of which are clearly prior to the February 2007 rating decision that initially adjudicated these claims.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate these claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board notes that, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of the previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Here, the August 2006 letter noted the prior denials of service connection for the knees and splenectomy, the basis for these denials, that new and material evidence was necessary to reopen the previously denied claims, and described the standard for new and material evidence by language consistent with the relevant regulatory provisions.  Therefore, the Veteran has received adequate notice pursuant to Kent.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his current appellate claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  This finding is further supported by the fact that the Veteran has had multiple claims for VA benefits over the years, and, as such, is familiar with the overall system.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the knee, splenectomy, and 38 U.S.C.A. § 1151 claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2008 RO and September 2010 Board hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence is no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  There is no indication in the record of any deficiency in the September 2010 Board hearing under the relevant regulatory provisions.

In regard to the October 2008 RO hearing, the Board acknowledges that the holding of Bryant is applicable.  The Board acknowledges that it does not appear the Decision Review Office (DRO) who conducted this hearing specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The DRO did ask questions to clarify the Veteran's contentions, to include his medical treatment history.  Finally, neither the Veteran nor his representative has asserted that the DRO failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2008 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that no VA medical examination was accorded to the Veteran regarding his bilateral knee and/or splenectomy claims.  However, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  

The Veteran was accorded a VA medical examination in November 2006 that addressed the merits of his claim for compensation under 38 U.S.C.A. § 1151, and included an opinion which addressed the relevant elements thereof.  As the examiner's opinion was based upon both an examination of the Veteran and an accurate understanding of his medical history based upon review of the VA claims folder, the Board finds that it is supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to this examination, nor is there any competent medical evidence which explicitly refutes the opinion of this VA examiner.  Accordingly, the Board finds that this examination is adequate to resolve the Veteran's 38 U.S.C.A. § 1151 claim.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Withdrawal of Appellate Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at his September 2010 Board hearing, withdrew his appeal regarding the claims of entitlement to service connection for a bilateral leg disorder, anxiety disorder, sleep apnea, and hypertension.  Consequently, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.

New and Material Evidence

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

For all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

Historically, service connection was previously for a low back disorder by Board decisions dated in August 1979, April 1984, February 1992, and January 1999.  The January 1999 Board decision also upheld a November 1994 rating decision which denied service connection for disabilities of both knees.  Nothing indicates the Veteran appealed the January 1999 Board decision to the Court.  Thereafter, an April 2002 rating decision denied service connection for splenectomy, while a June 2004 rating decision denied service connection for PTSD.  The Veteran was informed of these decisions, including his right to appeal, but did not appeal.  Consequently, these decisions are all final.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, (as is the case here) 38 C.F.R. § 3.156(a) provide that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. Part 3 (2011); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

In this case, the evidence of record at the time of the prior denials included the Veteran's service treatment records; statements by and on behalf of the Veteran; the testimony of the Veteran regarding his back claim at a March 1991 hearing; the Veteran's testimony at a January 1996 hearing regarding his back and knee claims; and various post-service medical records which included findings of current disabilities of the back, both knees, splenectomy, and an acquired psychiatric disorder to include PTSD.

The Veteran essentially contended that his back, knee disorders and splenectomy were the result of injuries he sustained after being struck by a motor vehicle following a parachute jump.  Further, he indicated that he had PTSD due to these injuries in that he had nightmares about being struck by a jeep.  He also indicated that he sustained additional knee injuries as a result of multiple parachute jumps.  

The Veteran's service treatment records confirm that he was hospitalized in October 1965 after being struck by a jeep following a parachute jump.  It was noted that he sustained injuries to his low back and left side.  He developed left upper abdomen pain, worse with eating and heavy breathing.  Subcapsular rupture of the spleen was suspected at that time.  However, following surgery consult, his symptoms were attributed to a muscle injury and not the spleen.  The abdominal pain subsided after a couple of days, and he was discharged to duty.  No other reference to the Veteran's spleen is demonstrated in the service treatment records.  Similarly, there was no indication of any knee problems during active service.  Moreover, the Veteran's spine, lower extremities and psychiatric condition were clinically evaluated as normal on his 1968 release from active duty examination.  He also indicated on a concurrent Report of Medical History that he had not experienced recurrent back pain, "trick" or locked knee, frequent or terrifying nightmares, depression or excessive worry, nor nervous trouble of any sort.  

There was also no indication of any knee, spleen, or psychiatric disorder(s) on VA medical examinations conducted in December 1972 and August 1975 for nonservice-connected pension purposes.  In fact, the first indication of any such disabilities were years after the Veteran's separation from service.  Although these examinations did show a current low back disorder, there was also evidence of a post-service, work-related back injury in 1970.

The Board's original denial of service connection for a low back disorder in August 1979 found, in pertinent part, that the lumbosacral strain during service was acute and transitory, subsiding without residuals disability; in early 1970 the Veteran sustained a back injury while at work; and that the evidence of record did not establish that the back disability diagnosed subsequent to service was related to the acute episode of lumbosacral strain during service.  Thereafter, the subsequent Board decisions essentially found that new and material evidence had not been received to reopen these previously denied claims.

The January 1999 Board decision, in pertinent part, denied service connection for disabilities of the knees.  In support of this decision, the Board found that the Veteran's service treatment records showed no complaints of, treatment for, or a diagnosis of a chronic bilateral knee disorder.  The Board also found that no competent medical evidence or opinion had attributed the Veteran's current bilateral knee disorder to his remote military service.

Records dated in December 2001 reflect the Veteran was hospitalized following a motor vehicle accident, and a ruptured spleen was noted at that time.  It was also noted that an old scar on the spleen suggested an old injury.

The April 2002 rating decision denied service connection for splenectomy, noting that the Veteran's spleen was diagnosed as uninjured in 1965.  Although the surgeon in 2001 raised the possibility of an old injury, no evidence linking this injury to military service was submitted by the Veteran.  Further, it was stated that the scarring noted in 2001 was too remote in time to allow a consideration of service connection, and that the evidence did not show the Veteran had a chronic condition of the spleen caused by the in-service injury.

Regarding the Veteran's PTSD claim, the June 2004 rating decision found that the Veteran carried a diagnosis based upon his statement and history of anxiety and depression for many years.  However, it was noted that medical records dated in May 2004 attributed the Veteran's psychiatric disorder to pain and the medications he took for pain.  Further, it was found that the record did not indicate an identifiable stressor or combat medal that would concede an event that may have lead to the development of PTSD.

The evidence added to the record since the prior denials of service connection for disabilities of the knees and splenectomy include additional statements by and on behalf of the Veteran, his testimony at the October 2008 and September 2010 hearings, and additional post-service medical records which cover a period through 2008.

The Board acknowledges that this evidence is "new" to the extent it was not of record at the time of the prior denials.  However, in this case the evidence is cumulative and redundant of that which was previously of record at the time of the prior denials of service connection for knee disorders and splenectomy, does not relate to an unestablished fact necessary to support any of these claims, and does not present a reasonable possibility of substantiating any of these claims.  

In summary, the additional medical records continue to show a bilateral knee disorder.  However, such evidence was of record at the time of the prior denial.  Similarly, there is no dispute that the Veteran underwent a splenectomy in 2001.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Moreover, in his statements and hearing testimony, the Veteran continues to relate the etiology of these disabilities to in-service injuries from parachute jumps, to include when he was struck by a jeep.  He advanced similar contentions at the time of the prior denials.  He has provided no relevant details or facts that were not known at the time of the prior denials.  Simply put, the status of the present claim is the same as that which was known at the time of the prior denials.

There being no other evidence of record which supports the Veteran's application to reopen, the Board finds that the evidence received since the last prior denial of service connection for disabilities of the knees and splenectomy is cumulative and redundant of the evidence of record at the time of the last prior final denials of these claims, does not relate to an unestablished fact necessary to substantiate any of these claims, and does not raise a reasonable possibility of substantiating any of these claims.  As such, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received to reopen the Veteran's knees and splenectomy claims, the Board does not have jurisdiction to consider these claims or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The appeal with regard to reopening the claims for the Veteran's knees and splenectomy is denied.

The Board does find that new and material evidence has been received to reopen the Veteran's back and PTSD claims.  In regard to the back claim, the Veteran submitted medical statements dated in August 2004 and April 2006 which indicate that the Veteran's current low back disorder is etiologically related to the documented in-service injury.  The August 2004 statement noted the injury; that at the time of the initial injury in 1965 the technology did not exist which would allow a rapid assessment of his lumbar discs; and that it could be argued that the Veteran may have sustained a relatively asymptomatic lumbar disc injury which might have made his back more susceptible to injury in the future.  The April 2004 statement reported, in pertinent part, that the causation of back pain was from the parachute jump which occurred in 1965; that this caused ongoing low-back pain.  No such evidence appears to have been of record at the time of the prior denial, and goes directly to the basis for the original denial.

With respect to the PTSD claim, the Board notes that in his statements, as well as testimony at the October 2008 and September 2010 hearings, the Veteran provided details regarding his purported stressors that were not known at the time of the prior denial.  For example, he testified in October 2008 that he had to hide in the carcass of a water buffalo to avoid the enemy.  He also indicated her participated in combat missions at his September 2010 hearing, and identified specific individuals with whom he served.  As such, it does relate to an unestablished fact necessary to substantiate the claim.

The Board acknowledges that the competent medical opinions regarding the Veteran's low back claim did not address the documented post-service, work-related injury in 1970.  Moreover, the record reflects additional post-service back injuries in March 1972 and September 1973.  Further, the RO determined that the Veteran did not engage in combat while on active duty, and issued a formal finding in February 2008 of lack of sufficient information to attempt to verify the purported stressors.  However, evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Consequently, for the purposes of this aspect of the Veteran's appeal, the Board finds that the additional evidence presents a reasonable possibility of substantiating the Veteran's back and PTSD claims.

For these reasons, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for both a low back disorder and PTSD pursuant to 38 C.F.R. § 3.156(a).  The underlying service connection claims are discussed further in the remand portion of the decision.  

Compensation under 38 U.S.C.A. § 1151

In 2006 the Veteran filed a claim seeking compensation benefits for a staph infection and a left upper quadrant scar under the provisions of 38 U.S.C.A. § 1151.  The applicable provisions of 38 U.S.C.A. § 1151 provide that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that 

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . . . 

38 C.F.R. § 3.361(d). 

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection and left upper quadrant scar.

The Board acknowledges that the record reflects the Veteran developed a staph infection following hernia surgery at the VA in 2003.  Further, the record, to include the November 2006 VA medical examination conducted with respect to this claim, reflects he has a residual scar in the left quadrant as a result thereof.  In short, the record confirms the Veteran developed the disabilities of staph infection and residual scarring as the result of VA medical treatment.  

Despite the foregoing, the preponderance of the competent medical and other evidence of record reflects the staph infection and residual scarring was not the result of carelessness, negligence, lack of proper skill, error in judgment, lack or appropriate supervision, or a similar instance of fault on the part of VA treatment providers, or an event not reasonably foreseeable.  Although the Veteran contends such is the case, the matters discussed in this case are of a complex medical nature so that medical expertise is required to render such an opinion.  Thus, competent medical evidence is necessary to support such a claim.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

No competent medical evidence is of record which supports a finding that the Veteran's staph infection and residual scarring was the result of one of the requisite elements of fault on the part of VA.  In fact, the November 2006 VA medical examination conducted in conjunction with this claim contains a competent medical opinion against such a finding.  The VA examiner acknowledged that the left quadrant scar was a residual of the staph infection, in that the treatment provided for the staph infection was packing and allowing healing of secondary intention/slow scar, and that this invariably results in a retracted depressed as the Veteran currently has.  Nevertheless, the examiner noted that this was the standard of care for this known complication of this surgery.  In short, the examiner indicated that both the staph infection and residual scar were foreseeable consequences of the surgery.  Moreover, the examiner stated that there was no obvious evidence that the treatment or surgery was outside of the normal; i.e., it was not carelessness, negligence.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection and left quadrant scar.  





ORDER

The appeal regarding the claim of entitlement to service connection for a right leg disorder is dismissed.

The appeal regarding the claim of entitlement to service connection for a left leg disorder is dismissed.

The appeal regarding the claim of entitlement to service connection for an anxiety disorder is dismissed.

The appeal regarding the claim of entitlement to service connection for a sleep apnea is dismissed.

The appeal regarding the claim of entitlement to service connection for hypertension is dismissed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a right knee disorder, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left knee disorder, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for splenectomy, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection and left upper quadrant scar is denied.


REMAND

Regarding the Veteran's back disorder, service treatment records showed his spine was evaluated as normal at the time of his 1968 release from active duty examination.  Additionally, although medical statements are of record, neither the August 2004 nor April 2006 medical statements submitted in support of the Veteran's low back claim addressed the fact that he sustained multiple post-service back injuries.  Therefore, the Board finds that the etiology of the Veteran's current low back disorder is not clear from the evidence of record.  Consequently, the Board concludes that a medical examination and opinion are required in order to resolve this matter.  See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the PTSD claim, the Board reiterates that the RO made a formal finding in February 2008 of lack of sufficient information in order to attempt to verify the purported stressors through official channels.  However, the Veteran provided additional details regarding his stressors at the September 2010 hearing, to include the names of specific individuals with whom he served.  The Board also notes that the RO previously acknowledged that the Veteran had active service in the Republic of Vietnam during the Vietnam War Era.  The Veteran's statements and hearing testimony suggest that the revised regulatory provisions for PTSD based upon "fear of hostile military or terrorist activity" are applicable to this case, but has not been considered below.  Moreover, the Veteran indicated that he experienced nightmares, at least in part, of being hit by a jeep which is a documented in-service incident.

In view of the foregoing, the Board finds that the Veteran should be provided with another opportunity to provide additional details regarding his purported in-service stressors.  A new determination should be made whether the information added to the record since February 2008 does warrant an attempt to verify the purported stressors through official channels.  Further, an examination should be provided to the Veteran in order to determine whether he currently has PTSD due to confirmed in-service stressors, to include the documented incident where he was struck by a jeep.  The issue of "fear of hostile military or terrorist activity" should also be addressed.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), nor does it appear that these revised provisions were addressed in the November 2008 SOC on this issue.  As such, a remand is also required to correct this deficiency.

The Board further finds that any outstanding treatment records regarding the Veteran's back and PTSD should be obtained while this case is on remand.

Accordingly, these claims are remanded for the following:

1.  Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon "fear of hostile military or terrorist activity" pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

2.  Afford the Veteran  another opportunity to provide details regarding the purported stressor(s) that are the basis for his PTSD claim.

3.  After obtaining any additional details from the Veteran regarding his purported stressors, make a formal determination as to whether an attempt should be made to verify these stressors through official channels, and/or whether the Veteran's claim includes "fear of hostile military or terrorist activity" as defined by VA regulation.

If it is determined that the Veteran has provided sufficient information to make an attempt to verify his purported stressors through official channels, such development should be conducted, e.g., obtaining verification through the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate service department.  All efforts made should be documented in the claims file.

4.  Obtain the names and addresses of all medical care providers who have treated the Veteran for low back and PTSD since February 2008.  After securing any necessary release, obtain those records not on file.  Again, all efforts made should be documented in the claims file.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his current low back disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current low back disorder found to be present was incurred in or otherwise the result of the Veteran's active service.  The examiner's opinion should reflect consideration of both the documented in-service injury from being struck by a jeep, as well as the multiple post-service back injuries.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  The Veteran should also be afforded an examination to address the nature and etiology of his claimed PTSD.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran currently has PTSD as a result of a documented in-service stressor, to include his being struck by a jeep following a parachute jump.  The examiner should also address whether the Veteran has PTSD due to "fear of hostile military or terrorist activity" as defined by VA regulation.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

7.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the November 2008 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


